PER CURIAM:
On June 9, 1980, at approximately 3:30 a.m., claimant was driving his father's automobile, a 1977 Chevrolet Monte Carlo, from Hurricane to *66Winfield, Putnam County. At a point near Shop-a-Minit on that route, claimant suddenly lost control of the vehicle, veered to the right, went off the berm over an embankment, and flipped the car onto its side. It had been raining the evening before the accident. In explaining what happened, claimant testified that there was a vehicle coming at him with its bright lights on. On cross examination, claimant testified that in a statement to the police officer he had indicated that lit looked like the other car was in my lane coming at me."
Claimant sustained physical injuries and damage to the vehicle, and seeks an award of $10,000.00. Claimant alleges that the respondent was negligent for failing to maintain the berm of the road in proper condition and for failing to install a guard rail between the road and the embankment.
From the record, there is no evidence of negligence on the part of the respondent which was the proximate cause of the accident. Neither the maintenance of the berm nor the lack of a guard rail caused the accident. Accordingly, the Court is of the opinion to and does disallow the claim.
Claim disallowed.